The return from the town of Paxton appeared to be nothing more than a certificate signed by the constable thereof, stating, that a meeting was held in said town, for the choice of a re-presenta five, in which the selectmen were present and presided, and, th&1 on collecting and counting the votes, the presiding selectman declared, that the town had made choice of Hezekiah Ward, whom, being present, be then and there notified of Ms election: — The committee on the returns reported, that the same be submitted to the consideration of the house j1 and, after debe te thereon, it was voted that the matter subside.2
The selectmen of Paxton also petitioned,3 that Mr, Ward might not be permitted to hold Ms seat, alleging, that a meeting was duly held in said town, for the choice of a representative, width was very thinly attended, at which, it was voted *21to send a representative, and Mr. Ward was elected: that the said meeting was adjourned, and at the adjournment thereof, when a much larger number of the inhabitants was present, it was voted to reconsider the votes passed at the previous meeting, “ respecting the choice of a representativethat Mr. Ward was present at said adjourned meeting, and was also particularly informed of the reconsideration, by one of the selectmen: and that the selectmen, in consequence of the proceedings of the last meeting, refused to give Mr. Ward a certificate of his election, notwithstanding which, he had taken Ms seat, by virtue of the return above mentioned.
The petitioners, upon the report of a committee to whom it was referred, had leave to withdraw their petition.1
[It is quite probable, that the indulgence of the house, in allowing the member to retain his seat on such a return, was occasioned by their knowledge of the facts of the case, as they afterwards appeared in evidence.]

 7 J. H. 17.


 Same, 17.


 Same, 97.


 7 J. H. 141.